PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida *489Industrial Commission bearing date January 22, 1969. Our consideration of the petitions, the records and briefs, and oral argument having been heard, leads us to conclude that the petition for certiorari and the petition for attorney fee should be and they are hereby denied.
It is so ordered.
ROBERTS, DREW, THORNAL, ADKINS and BOYD, JJ., concur.
CARLTON, J., dissents with opinion.
ERVIN, C. J., dissents and agrees with CARLTON, J.